      Case 1:19-cv-10697-MKV-JLC Document 28 Filed 05/12/20 Page 1 of 2



UNITED STATES DISTRICT COURT                                     USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                    DOCUMENT
                                                                 ELECTRONICALLY FILED
 ALROY RICHARDS,                                                 DOC #:
                                                                 DATE FILED: 5/12/2020
                           Plaintiff,

                    -against-
                                                                1:19-cv-10697-MKV
 CITY OF NEW YORK COMPTROLLER;
                                                                      ORDER
 NEW YORK CITY PARKS AND
 RECREATION; and EQUAL
 OPPORTUNITY COMMISSION,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court held a telephonic Status Conference on May 12, 2020 at 10:30AM. The pro se

Plaintiff and counsel for all defendants were in attendance. In accordance with matters discussed

at that Conference, it is hereby ORDERED:

           •   Plaintiff will consider the arguments made in the letter dated February 12, 2020

               from counsel to the Government to the Court requesting leave to file a motion to

               dismiss on behalf of defendant Equal Opportunity Employment Commission

               (“EEOC”). Plaintiff and counsel for the Defendant EEOC will discuss whether

               Plaintiff wishes to file a voluntary dismissal without prejudice of the EEOC and,

               if so, will coordinate to prepare and execute a dismissal, which the EEOC will

               arrange to serve and file on ECF.

           •   All parties will participate in the Court-ordered mediation, which the parties have

               advised is scheduled to occur on May 27, 2020.

           •   Within five (5) days of the mediation, Counsel for the City of New York

               Comptroller and New York City Parks and Recreation (the “City Defendants”)
       Case 1:19-cv-10697-MKV-JLC Document 28 Filed 05/12/20 Page 2 of 2



               will serve and file on ECF (with a courtesy copy to chambers and all other parties

               via email) a one-page status report advising the Court whether mediation was

               successful, was not successful, or is continuing.

           •   If the mediation concludes on May 27, 2020 and is not successful:

                   o the Defendants shall serve and file on or before June 26 the motion(s) to

                       dismiss for which they requested leave to file in their letters dated January

                       31, 2020 [ECF No. 21] and February 12, 2020 [ECF No. 22].

                   o Plaintiff’s opposition to the motion(s) to dismiss shall be served and filed

                       by August 7, 2020.

                   o Any replies shall be served and filed by August 21, 2020.

The Court will send a copy of this order to Plaintiff via mail.


SO ORDERED.

                                                      _________________________________
Date: May 12, 2020                                    MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
